DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 6, 8, 12-14, 17-18, 20 and 22 are amended. 
Claims 3-5, 7, 9, 11, 15-16, 19 and 20 are cancelled.
Claims 1-2, 6, 8, 10, 12-14, 17-18, 20 and 22 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Rejections under 35 USC § 112(a)
	In regards to the written description rejection, the Applicant has amended claim 2 to reflect that the recipient identification information comprises an image of an identity document of the recipient as well as cancelled claim(s) 3-4.  Thus the written description rejection from the previous office action is withdrawn being moot.
	Amendments relating to claims 1, 12 and 13 to clarify the 35 U.S.C.  112(a) issues have been duly noted and considered. The support for the amendments pointed out by the Applicant has also been considered.  Thus the previous office action 35 U.S.C. 112(a) rejection of claims 1, 2, 6, 8, 10, 12-14, 17, 18, 20 and 22 has been withdrawn. 


Rejections under 35 U.S.C. 102(a)(1)
Applicant’s arguments, see REMARKS, filed 08/18/2021, with respect to the rejection(s) of claim(s) 1, 2, 6, 8, 12-14, 17, 18, 20 and 22 under HIRD et al (US 2016/0189135) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AGARWAL (US 10,043,184).


Intended Use
MPEP 2103 I C


Claims 1, 12 and 13 recite, “…transmit[ting]…a one-time password for use by the recipient to communicate to the payer…”
Claims 17, 18 and 22 recite, “wherein the data storage device…comprising… instructions which…cause the processor to:…”



“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Not Positively Recited



Claim 13 recites, “determine contact information of a recipient device associated with the recipient.”



“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10, 12-14, 17-18, 20 and 22   is/are rejected under 35 U.S.C. 103 as being unpatentable over AGARWAL (US 10,043,184) in view of HUBNER (US 9,100,392)
CLAIM 1
AGARWAL discloses a computer (100) implemented of processing a payment transaction [see Abstract; FIG. 1, 3:14-19; 3:31-43], the method comprising:
	Receiving, by a payment processing server from a payer device (110) comprising a camera module [see Agarwal, 4:45-52], a payment transaction request comprising a transaction amount [see Agarwal, 2: 43-53], an indication of an account of a payer [see Agarwal, 4:6-11], and recipient identification information comprising an image of an individual who is a recipient captured by the camera module [see Agarwal; 2: 29-42;  FIG 2. 5:56-67]
	determining, by a database search module of the payment processing server, an account of the recipient by searching a database using the recipient identification information comprising the captured image of the recipient; [see Agarwal; 2: 29-53]
	transmitting, by the payment processing server to the recipient device, a one-time password for use by the recipient to communicate to the payer;[see Agarwal, 5:4-15] 

AGARWAL suggests receiving, by the payment processing server from the payer device,  a password  response (where the facial recognition is functionally equivalent to a password); [see Agarwal, 5:4-15]
determining, by the payment processing server, that the  response from the payer device matches the  password transmitted to the recipient device; [see Agarwal, 5:4-42] and 
initiating, by a transaction initiation module of the payment processing server, a payment transaction in the transaction amount from the account of the payer to the account of associated with the recipient. [see Agarwal, 5:4-42]

 However, AGARWAL fails to disclose that the password is a one-time password (OTP). This is disclosed by HUBNER (ABSTRACT, 1:65-2:8; 2:14-49]. It is maintained that one of ordinary skill in the art before the effective filing date of AGARWAL would have been familiar with the advantages of the notoriously old and well known one-time password (OTP) and would have employed such a password as an alternative to other forms of password security disclosed in AGARWAL in combination with facial recognition to increase the level of security for financial transactions of AGARWAL invention. Thus such a modification would have been within the ordinary skill in the art as evidenced by the suggestion of added security from both AGARWAL and HUBNER  in the process of making financial transactions between the payer and payee. 

CLAIM 2
A method according to claim 1, wherein the recipient identification information further comprises an image of an identity document of the recipient.[see Agarwal, (204-210) 5:56-6:54, e.g., 6:33-36]
CLAIM 6
A method according to claim 1[[5]], wherein determining the account of the recipient further comprises verifying, in a verification module of the payment processing server, the identity of the recipient using the image of the recipient. [see Agarwal, (204-210) 5:56-6:54]

CLAIM 8
A method according to claim 1[[5]], wherein determining the account of the recipient further comprises  searching a second database using the identity of the recipient. [see Agarwal, (204-210) 5:43-6:54, e.g., 5:65-67 (stored on (1)user device or (2)online)]

CLAIM 10
further comprising sending, by a transaction notification module of the payment processing server, a transaction completion indication to at least one of the payer device or the recipient device.[see Agarwal, 4:53-61]





CLAIM 12

receive receiving, by a payment processing server from a payer device comprising a camera module [see Agarwal, 4:45-52], a payment transaction request comprising a transaction amount[see Agarwal, 2: 43-53] , an indication of an account of associated with a payer [see Agarwal, 4:6-11], and recipient identification information comprising an image of an individual who is a recipient captured by the camera module; [see Agarwal; 2: 29-42;  FIG 2. 5:56-67]
receiving, by the payment processing server from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device; 
determine  by a database search module of the payment processing server, an account of associated with the recipient by searching a database using the recipient identification information;
 determine determining, by the payment processing server, contact information [[for]] of a recipient device associated with the recipient; transmit transmitting, by the payment processing server to the recipient device, a one- time password for use communicating by the recipient to communicate to the payer associated with the payer device; receive receiving, by the payment processing server from the payer device, an indication of a one-time password (OTP) response; [see Agarwal, 5:4-15]
 determine determining, by the payment processing server, that the indication of the one time password OTP response from the payer device matches the one-time password transmitted to the recipient device; [see Agarwal, 5:4-42]and 
initiate initiating, by a transaction initiation module of the payment processing server, a payment transaction in the transaction amount from the account of associated with the payer to the account of associated with the recipient. [see Agarwal, 5:4-42]
	 [please see reasoning presented in combination with AGARWAL and HUBNER]


CLAIM 13
Agarwal discloses a system (FIG. 1)(100) for processing a payment transaction, the system comprising: a computer processor and a data storage device, the data storage device having a database search module; and a transaction initiation module comprising executable non-transitory instructions which when executed cause operative by the computer processor to: receive a payment transaction request from a payer device comprising a camera module, the payment transaction request comprising a transaction amount, an indication of an account of associated with a payer from a payer device comprising a camera 
transmit a one-time password to the recipient device for use communicating by the recipient to communicate to the payer associated with the payer device; 
receive an indication of a one-time password (OTP) response from the payer device; 
determine that the indication  OTP response from the payer device matches the one-time password transmitted to the recipient device; and initiate a payment transaction in the transaction amount from the account  of the payer to the account  of the recipient.[see similar recitations presented for claims 1 and 12]

CLAIM 14
A system according to claim 13, wherein the recipient identification information further comprises an image  of an identity document of the recipient. [see Agarwal, (204-210) 5:56-6:54, e.g., 6:33-36]


CLAIM 17
	A system according to claim 14, wherein the database search module further comprises executable non-transitory instructions which when executed cause the processor to: 
	Determine an account of the recipient by searching a database using the image of the identity document. [see Agarwal, (204-210) 5:56-6:54, e.g., 6:33-36]


CLAIM 18
A system according to claims 17, wherein the data storage device further comprises a verification module comprising executable non-transitory instructions which when executed cause the processor to: 
	Verify the identity of the recipient using the image of the recipient. [see Agarwal, (204-210) 5:56-6:54]
	

CLAIM 20
A system according to claim 17, wherein the database search module further comprises executable non-transitory instructions which when executed cause the processor to: search a second database using the identity of the recipient to determine the account of the recipient. [see Agarwal, (204-210) 5:43-6:54, e.g., 5:65-67 (stored on (1)user device or (2)online)]




CLAIM 22
A system according to claim 13, wherein the data storage device further comprises a transaction notification module comprising executable non-transitory instructions which when executed cause the processor to: send a transaction completion indication to at least one of the payer device or the recipient device. [see Agarwal, 4:53-61]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692